Citation Nr: 0629168	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
arthritis of both elbows.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
arthritis of both lower extremities.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chondromalacia of the right knee.  

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chondromalacia of the left knee.  
 
5.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
arthritis of both hands.    

6.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic gastroenteritis (now diagnosed as irritable bowel 
syndrome).    

7.  Entitlement to service connection for a right knee 
disability.  

8.  Entitlement to service connection for a left knee 
disability.  

9.  Entitlement to service connection for irritable bowel 
syndrome.  

10.  Entitlement to service connection for right carpal 
tunnel syndrome.

11.  Entitlement to service connection for left carpal tunnel 
syndrome.  

12.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had active service from July 1983 to October 
1987 and November 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the St. 
Petersburg RO.  

The issues of entitlement to service connection for a right 
knee disability and service connection for a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant during a Board hearing that he wished to effect 
a withdrawal of the issues of whether new and material 
evidence has been presented to reopen the claims of service 
connection for arthritis of both elbows, service connection 
for arthritis of both lower extremities, and service 
connection for arthritis of both hands.     

2.  In an unappealed decision dated in March 1997, the RO 
found that new and material evidence had not been presented 
to reopen the claims of entitlement to service connection for 
a right knee disability, service connection for a left knee 
disability, and service connection for chronic indigestion.     

3.  The evidence received since the RO's March 1997 decision 
regarding the issues of whether new and material evidence had 
been presented to reopen the claims of entitlement to service 
connection for a right knee disability, service connection 
for a left knee disability, and service connection for 
chronic indigestion, which was not previously of record, and 
which is not cumulative of other evidence of record, bears 
directly and substantially upon the specific matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

4.  The appellant had service in Southwest Asia from December 
7, 1990 to May 1, 1991.  

5.  The appellant has irritable bowel syndrome.  

6.  The appellant does not have right carpal tunnel syndrome 
that is related to service.  

7.  The appellant does not have left carpal tunnel syndrome 
that is related to service.  
  
8.  The appellant's migraine headaches are productive of 
characteristic prostrating attacks occurring on an average of 
more than once a month; they are not productive of severe 
economic inadaptability.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant regarding the issues of whether new and 
material evidence has been presented to reopen the claims of 
service connection for arthritis of both elbows, service 
connection for arthritis of both lower extremities, and 
service connection for arthritis of both hands, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  New and material evidence has been presented since the 
March 1997 RO decision, thus, the claims of entitlement to 
service connection for a right knee disability, service 
connection for a left knee disability, and service connection 
for chronic indigestion (now diagnosed as irritable bowel 
syndrome) are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior to 
August 29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 
(2005).

3.  Irritable bowel syndrome was incurred in the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2005).  
 
4.  The appellant's right carpal tunnel syndrome was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

5.  The appellant's left carpal tunnel syndrome was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).
  
6.  The criteria for a 30 percent evaluation, and no higher, 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 8100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Withdrawal of Appeal
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

Prior to going on the record at a Board hearing held on 
February 15, 2006, the appellant informed the Judge that he 
wished to drop the issues of whether new and material 
evidence has been presented to reopen the claims of service 
connection for arthritis of both elbows, service connection 
for arthritis of both lower extremities, and service 
connection for arthritis of both hands, from appellate 
consideration.  The Judge relayed this request on the record 
and asked the appellant to confirm that this was his intent, 
to which he replied in the affirmative.  

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

				II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In March 1997, the RO found that new and material evidence 
had not been presented to reopen the claims of entitlement to 
service connection for the right knee, service connection for 
the left knee, and service connection for chronic 
indigestion.  The appellant received notice of this decision 
in March 1997.  As the decision was not appealed it, 
therefore, became final.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim in August 2000 
and, in December 2001, the RO denied the claim.  The 
appellant was notified of this decision in December 2001.  
The Board notes that, the December 2001 rating decision 
framed the chronic indigestion issue as "chronic 
gastroenteritis (denied as chronic indigestion)."  
Accordingly, the Board finds that the March 1997 rating 
decision essentially adjudicated the same claim.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997).         

The Board must consider the threshold question of whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the March 1997 rating 
decision includes a physical profile serial report dated 
February 6, 1986, in which it was noted that the appellant 
had a strain of both knees.  A report of the same date stated 
that the appellant had had bilateral knee pain for two to 
three days.  The assessment was ligament strain secondary to 
overuse.  In an August 1987 Report of Medical History, for 
the purpose of separation, it was stated in the physician's 
summary and 


elaboration of all pertinent data that the appellant had 
"[a]rthritis both knees; NCNS."  An August 1992 report 
stated that the appellant presented complaining of having had 
an upset stomach for the previous two weeks and that he had 
diarrhea.  In an April 1993 Report of Medical History for the 
purpose of separation, the appellant indicated that he had 
stomach problems and problems with his knees.  In the April 
1993 Report of Medical examination, it was noted that there 
was mild tenderness of the knees.  An October 1993 VA general 
medical examination report diagnosed chondromalacia, both 
knees, and chronic indigestion, etiology unknown, possible 
chronic gastritis.  An October 1993 VA report of bilateral 
knee X-rays stated that the knees were essentially within 
normal limits, as did a November 1994 VA report of bilateral 
knee X-rays.      

The evidence received since the March 1997 rating decision 
includes a January 19, 2000 VA progress note listing a 
diagnosis of gastroesophageal reflux disease.  A January 2000 
VA report of X-rays stated "[b]oth knees show no significant 
skeletal abnormality."  A June 2002 VA clinic note listed an 
assessment of chronic bilateral knee pain.  A March 2005 VA 
stomach, duodenum, and peritoneal adhesions examination 
report listed an impression of irritable bowel syndrome.  A 
March 2005 VA joints examination report in which the examiner 
diagnosed the appellant with "likely patellar tendon 
tendonitis with possible mild patellofemoral 
chondromalacia."  The examiner then related such to the 
appellant's service.  

Both the March 2005 VA stomach, duodenum, and peritoneal 
adhesions examination report and the March 2005 VA joints 
examination report are new in that they were not before the 
RO at the time of the March 1997 rating decision.  The 
evidence is also material in that it renders a diagnosis of 
irritable bowel syndrome.  In this regard, it is emphasized 
that the appellant is a Persian Gulf War veteran and that 
irritable bowel syndrome is a qualifying chronic disability 
under 38 C.F.R. § 3.317.  Additionally, the March 2005 VA 
joints examination report is material in that the examiner 
relates a bilateral knee condition (although equivocal in the 
diagnosis) to the appellant's service, a critical element 
lacking when the RO adjudicated this claim in March 1997.  
Thus, the evidence submitted since the RO's March 1997 rating 
decision, which was not previously of record, and which is 
not 


cumulative of other evidence of record, bears directly and 
substantially upon the specific matters under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  Therefore, the 
claims are reopened.  
  
				III.  Service Connection 
     
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

			      A.  Irritable Bowel Syndrome

The appellant's DD Form 214 reflects that he had service in 
Southwest Asia from December 7, 1990 to May 1, 1991.  It also 
shows that he received the Southwest Asia Service Medal and 
Kuwait Liberation Medal.  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 


10 percent or more not later than December 31, 2006; and (ii) 
By history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The March 2005 VA stomach, duodenum, and peritoneal adhesions 
examination report stated that the appellant's medical 
records and claims folder were available for review.  The 
examiner's impression was irritable bowel syndrome.  He 
stated, "[t]he [appellant] has an approximately 14-year 
history now of nonspecific postprandial abdominal pain."  He 
stated further that it was his medical opinion that the 
appellant's postprandial abdominal pain with associated 
diarrhea and constipation meets the criteria for diagnosis of 
irritable bowel syndrome.  

The treatment records and VA examination report show that the 
veteran has complained of stomach problems, diarrhea, and 
chronic indigestion, and it is stressed that the appellant's 
current diagnosis of irritable bowel syndrome is listed as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  See 
38 C.F.R. § 3.317(a)(2).  Furthermore, the Board concludes 
that the appellant's irritable bowel syndrome is manifest to 
a degree of 10 percent or more.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2005).

There is no affirmative evidence that the appellant's 
irritable bowel syndrome was not incurred during service in 
the Persian Gulf, that it was attributable to events after 
service, or was due to willful misconduct.  As the 
appellant's irritable bowel syndrome is among the chronic 
multi-symptom illnesses included in the definition of 
qualifying chronic disabilities, the presumption of service 
connection applies, and the criteria for service connection 
are met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, the appellant's claim is granted.  

				B.  Carpal Tunnel Syndrome
       
The appellant's service medical records are negative for 
either treatment for, or a diagnosis of carpal tunnel 
syndrome.  The post-service medical evidence, though, does 
show a diagnosis of bilateral carpal tunnel syndrome.  For 
example, a January 2000 report stated that there was definite 
electrophysiologic evidence for bilateral 


carpal tunnel syndrome and an April 2000 report from Dr. Ted 
K. Ortega listed a diagnosis of bilateral carpal tunnel 
syndrome.  However, lacking from the record is a competent 
medical opinion relating bilateral carpal tunnel syndrome to 
the appellant's service.    

Based on the foregoing, the preponderance of the evidence is 
against the appellant's claims.  Again, the service medical 
records are negative for a diagnosis of carpal tunnel 
syndrome and there is no competent medical opinion of record 
relating the appellant's current bilateral carpal tunnel 
syndrome to his service.  Accordingly, the appellant's claims 
must be denied.    

It is emphasized that VA is not required to obtain a medical 
opinion in this case.  In Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Federal Circuit held that the veteran 
is required to not only show that he or she is disabled, but 
also show some causal connection between his or her 
disability and the period of military service before VA is 
obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between bilateral carpal tunnel syndrome 
and his period of military service.  

The appellant's arguments in support of his claims have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 
  
As the preponderance of the evidence is against the 
appellant's claims, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				     IV.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings 


Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely 


analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  

Service connection for headaches was granted by a March 2000 
rating decision and assigned a 10 percent rating effective 
March 30, 1995, under Diagnostic Code (DC) 8199-8100.  

Under DC 8100, a 10 percent evaluation for migraine headaches 
requires characteristic prostrating attacks averaging one in 
two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100.  

The Board notes that DC 8199-8100 was crossed out on the 
December 2001 rating decision and replaced by DC 8045, which 
pertains to brain disease due to trauma.  Under that 
diagnostic code, purely subjective complaints such as 
headaches recognized as symptomatic of brain trauma will be 
rated 10 percent and no more under DC 9304.  It is reiterated 
that service connection was granted under DC 8199-8100 and 
that the appellant's headaches were not stated to have been 
recognized as a symptom of brain trauma.  Accordingly, the 
Board finds that the appellant's headaches are most 
appropriately rated under DC 8100.  

The relevant medical evidence includes an August 2001 VA 
neurological disorders examination report, which noted that 
the appellant had a history of headaches dating back to 1991 
and that he was having two to three headaches per week that 
he reported were between 6-8/10 in severity.  These headaches 
were stated to be associated with nausea, vomiting, spark-
like visual illusions, blurry vision fields, and dizziness.  
The appellant reported having photophobia and phonophobia and 
extreme fatigue with the headaches.  The appellant reported 
that he had been 


diagnosed with sleep apnea and placed on continuous positive 
airway pressure.  He stated that this has decreased the 
severity of his morning headaches.  He was also stated to be 
on Depakote, which he reported reduced the frequency of his 
headaches from four to five per week down to two to three per 
week and also reduced the severity of the headaches.  The 
appellant also reported taking Imitrex with some mild effect, 
but stated that the side effects were bothersome to him.  
Additionally, he reported taking Ibuprofen with a little bit 
of help.  Upon examination, the appellant's higher cortical 
function examination showed that higher cortical functions 
were all intact.  Cranial nerves II-XII were intact and 
symmetric.  Motor examination showed that tone, bulk, and 
strength were intact.  Reflexes were symmetric and intact in 
all muscle groups tested.  There was no evidence of 
cerebellar dysfunction and gait was normal.  Finally, 
sensation to fine touch as well as vibration was intact in 
all extremities.  The examiner's assessment was that the 
appellant had migraines, but that they had decreased in 
frequency since he got treatment for sleep apnea and started 
on Depakote.  He noted that other medications the appellant 
was taking also helped.  However, the examiner stated that 
the headaches appeared to be disabling and did cause him to 
leave work whenever he has them.  

Additionally, a November 2001 report from Dr. Judy White 
stated that the appellant reported having nausea, vomiting, 
photophobia, and "sonophobia" with his headaches and that he 
usually retires to a dark, quiet, cool room and tries to 
sleep during the headaches.  He also reported that he had 
missed three days each month over the previous year due to 
headaches.  Upon examination, cranial nerves II-XII appeared 
to be intact.  Fundoscopic examination revealed sharp optic 
discs bilaterally.  No visual field defects were noted and 
facial movement was symmetrical.  Extraocular movements were 
full.  The examiner stated that the appellant's headaches 
appeared to be consistent with migraines and continued to be 
disabling, causing him to miss work several days each month.  
She also noted that he continued to have nausea and vomiting 
with his headaches.  She stated that, in addition to 
migraines, an underlying component from muscle contraction 
headaches could not be excluded.  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) [in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack].  According to Stedman's Medical 
Dictionary, Twenty-Seventh Edition (2000), p. 1461, 
"prostration" is defined as "A marked loss of strength, as in 
exhaustion."

Based on the foregoing, and resolving all reasonable doubt in 
the appellant's favor, the Board finds that the evidence of 
record illustrates that the appellant's condition more nearly 
approximates the criteria required for a 30 percent rating 
under DC 8100.  The evidence shows that the appellant's 
migraines have averaged more than once a month throughout the 
appeal period.  Moreover, it was stated in the August 2001 VA 
examination report that he experiences extreme fatigue when 
having a headache.  Additionally, it was stated in the 
November 2001 report that he usually retires to a dark, 
quiet, cool room and tries to sleep during the headaches.  
Accordingly, the Board finds that the disability picture more 
nearly approximates the criteria required for a 30 percent 
rating for migraine headaches.  
 
The evidence fails to show, however, that the veteran's 
migraine headaches are completely prostrating and productive 
of severe economic inadaptability, such as would warrant a 50 
percent evaluation.  In this regard, the Board acknowledges 
that the appellant has reported having to miss work 
approximately three days per month due to headaches, but it 
is stressed there has been no objective evidence submitted 
that his headaches have impaired his employment beyond that 
contemplated by the current rating.  In fact, the appellant 
has not submitted any objective evidence of lost time at work 
due to his headaches.  Nor does it state anywhere in the 
medical evidence of record that the appellant's headaches are 
completely prostrating and result in severe economic 
inadaptability.  Accordingly, a rating of 30 percent, and no 
higher, for migraine headaches is granted

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the appellant's back is 
objectively demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. §3.321(b)(1).  In this case, the appellant has 
not required hospitalization for his headaches during the 
appeal period.  With regard to employment, the Board again 
acknowledges the appellant's complaints of having to miss 
work multiple days per month due to his headaches, but 
reiterates that there has been no objective evidence 
submitted, such as from the appellant's employer, to support 
these statements.  Accordingly, absent such information, 
consideration of whether the appellant's headaches result in 
marked interference with employment, for example, results in 
frequent absences from work or impairs his ability to perform 
his assigned tasks at work, is inapplicable in the instant 
matter.  The Board, therefore, finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).   

					V.  VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2001 and December 2003 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection.  
The December 2003 letter also informed the appellant of what 
the evidence needed to show in order to establish entitlement 
to an increased rating, as did a subsequent undated letter.  
The May 2001 and December 2003 letters also informed the 
appellant of VA's duty to assist him in obtaining evidence 
for his claims.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the aforementioned undated VCAA notice 
letter did request that the appellant send to VA any evidence 
in his possession that pertained to his claims.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the VCAA 
letters were sent to the appellant the claims were 
readjudicated by the AOJ in the September 2005 supplemental 
statement of the case (SSOC).  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

        
ORDER

The appeal is dismissed with regard to the issues of whether 
new and material evidence has been presented to reopen the 
claims of service connection for arthritis of both elbows, 
service connection for arthritis of both lower extremities, 
and service connection for arthritis of both hands.

New and material evidence having been presented, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a left knee disability 
is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been presented, the claim of 
entitlement to service connection for chronic indigestion 
(now diagnosed as irritable bowel syndrome) is reopened and 
service connection for irritable bowel syndrome is granted.  

Service connection for right carpal tunnel syndrome is 
denied.  

Service connection for left carpal tunnel syndrome is denied.  

A 30 percent rating for headaches is granted, subject to 
regulations governing the award of monetary benefits.


REMAND

The examiner who conducted the March 2005 VA joints 
examination stated in the report that the appellant 
"likely" had patellar tendon tendonitis with "possible" 
mild patellofemoral chondromalacia.  Such statements are too 
equivocal to be interpreted as a definitive diagnosis.  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).    
Based on the foregoing, the Board has determined that another 
VA examination should be conducted in order to attempt to 
ascertain a definitive bilateral knee diagnosis.  
     
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA 
examination to determine the definitive 
diagnosis, if any, for the appellant's 
bilateral knee condition.  In addition, 
the examiner is directed to state whether 
it is at least as likely as not (50 
percent probability or more) that any 
diagnosed bilateral knee disability was 
either initially manifested during 
military service or is otherwise related 
to his military service.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


